FILED
                                                                          IN THE OFFICE OF THE
                                                                       CLERK OF SUPREME COURT
                                                                           NOVEMBER 23, 2022
                                                                        STATE OF NORTH DAKOTA

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 211

Allen Dominek and Arlen Dominek,                                   Plaintiffs
      v.
Equinor Energy L.P., f/k/a and a/k/a Brigham
Oil & Gas L.P. and Statoil Oil and Gas L.P.;
and Grayson Mill Williston, LLC,                                 Defendants

                                No. 20220088

Certified questions from the United States District Court for the District of
North Dakota, the Honorable Daniel L. Hovland, District Judge.

CERTIFIED QUESTIONS ANSWERED IN PART AND UNANSWERED IN
PART.

Opinion of the Court by McEvers, Justice.

Derrick L. Braaten, Bismarck, ND, for plaintiffs.

Lawrence Bender (argued) and Spencer D. Ptacek (appeared), Bismarck, ND,
for defendants.

Paul J. Forster and Zachary R. Eiken, Bismarck, ND, for amicus curiae North
Dakota Petroleum Counsel, Inc.

Joshua Swanson, Fargo, ND, for amicus curiae for Thurmon Andress, Melissa
Sandefer, Julie Sandefer, Lisa Sandefer, Thomas Thompson and Robert
Fulwiler.

Steven B. Nelson, Assistant Attorney General, Bismarck, ND, for amicus
curiae North Dakota Industrial Commission.

James P. Parrot, Denver, CO, for amicus curiae Continental Resources, Inc.




                                      1
                 Dominek, et al. v. Equinor Energy, et al.
                              No. 20220088

McEvers, Justice.

[¶1] Under N.D.R.App.P. 47, the federal district court for the District of North
Dakota has certified five questions regarding N.D.C.C. § 38-08-08(1) and North
Dakota Industrial Commission pooling orders. The litigation before the federal
court involves allocation of mineral royalties in the case of overlapping oil and
gas spacing units. We answer the first question “no.” We decline to answer the
remaining questions.

                                       I

[¶2] Allen and Arlen Dominek own oil and gas interests in Section 13 of
Township 154 North, Range 102 West, which is located in Williams County. In
2011, the North Dakota Industrial Commission pooled the interests in Section
13 with the interests in Section 24 in a 1280-acre spacing unit (the “Underlying
Spacing Unit”). In 2016, the Commission pooled the interests in Sections 11,
12, 13, and 14 in a 2560-acre spacing unit (the “Overlapping Spacing Unit).
The figure below illustrates these two spacing units along with two other
spacing units in the township.




The spacing units have drilling setbacks at their shared section lines to limit
a well on one unit draining resources from the adjacent unit. The Overlapping
Spacing Unit was created for the purpose of drilling a horizontal section line
well to produce from the setback area. The figure below, provided by the


                                       2
Domineks, illustrates the only well authorized for the Overlapping Spacing
Unit—the Weisz 11-14 XE #1H. The Weisz well terminates in the southeast
corner of Section 14. The Defendants (together “Equinor”) operate the Weisz
well.




[¶3] The Domineks sued Equinor in federal district court to recover revenue
proceeds from the Weisz well. The parties agree production from the Weisz well
should be allocated equally to the four sections comprising the Overlapping
Spacing Unit. Their disagreement is whether the 25% attributable to Section

                                      3
13 should be shared with the interest owners in Section 24 given those sections
are pooled in the Underlying Spacing Unit. Equinor moved for summary
judgment arguing it is appropriate to do so (as shown in the figure below on
the left). The Domineks filed a cross motion for summary judgment arguing it
is not (as shown in the figure below on the right).




[¶4] In response to the motions, the federal district court certified five
questions to this Court. The first question asks whether language from
N.D.C.C. § 38-08-08(1) requires production from Section 13 to be allocated to
Section 24. The relevant language states:

      Operations incident to the drilling of a well upon any portion of a
      spacing unit covered by a pooling order must be deemed, for all
      purposes, the conduct of such operations upon each separately
      owned tract in the drilling unit by the several owners thereof. That
      portion of the production allocated to each tract included in a
      spacing unit covered by a pooling order must, when produced, be
      deemed for all purposes to have been produced from such tract by
      a well drilled thereon.

N.D.C.C. § 38-08-08(1). The next two questions ask whether language included
in the pooling orders for both the Underlying Spacing Unit and the
Overlapping Spacing Unit either (1) requires or (2) prohibits allocation from
Section 13 to Section 24. The pooling orders each state:


                                       4
           All owners of interests shall recover or receive, without
      unnecessary expense, their just and equitable share of production
      from the spacing unit in the proportion as their interest may
      appear in the spacing unit.

The last two questions ask whether language in the pooling order for the
Overlapping Spacing Unit either (1) requires or (2) prohibits allocation from
Section 13 to Section 24. The pooling order states:

            This order is limited to pooling the spacing unit described
      above for the development and operation of such spacing unit by
      the horizontal well(s) authorized for such spacing unit by order of
      the Commission. This order does not modify, amend or alter
      previous pooling orders for other spacing units or require the
      reallocation of production allocated to separately owned tracts
      within any spacing unit by any existing pooling orders or any
      pooling agreements.

                                      II

[¶5] This Court may answer a question of law certified by a foreign court if
the question could be determinative of the proceeding and there is no
controlling precedent. N.D.R.App.P. 47; see also Blasi v. Bruin E&P Partners,
LLC, 2021 ND 86, ¶ 6, 959 N.W.2d 872. The standard for answering questions
certified by a foreign court is less stringent than the standard for answering a
question certified by a state district court, which requires the question be
determinative. See N.D.R.App.P. 47.1(a)(1)(A). Unlike cases in state court
where the parties have a right to appeal, declining a question certified by a
foreign court “leave[s] that court to speculate upon unsettled issues of North
Dakota law, and the parties have no recourse in the appellate courts of this
State.” Mosser v. Denbury Res., Inc., 2017 ND 169, ¶ 9, 898 N.W.2d 406 (quoting
Bornsen v. Pragotrade, LLC, 2011 ND 183, ¶ 7, 804 N.W.2d 55).

[¶6] The Domineks claim the Commission’s jurisdiction is limited to
preventing waste and protecting correlative rights. They assert the
Commission “would act outside its authority if it started reallocating
production from one spacing unit into another spacing unit.” They read the
language from the pooling orders as acknowledging the Commission’s limited


                                       5
jurisdiction and prohibiting allocation from one spacing unit to another. They
also claim the statutory language only applies to operations within a spacing
unit and thus does not necessitate allocation from one unit to another. In
summary, the Domineks claim production from a well authorized by a spacing
unit must stay within that unit.

[¶7] Equinor asserts the Commission has jurisdiction over disputes
concerning the proper allocation of oil and gas production. Equinor therefore
claims the Domineks failed to exhaust their administrative remedies. Equinor
acknowledges it did not raise this issue before the federal district court but
argues it is a jurisdictional matter that can be raised at any time. On the
merits, Equinor asserts none of the language in the certified questions decides
the issue on its own. Equinor contends a sequential reading of the pooling
orders and the statute require allocation of production from Section 13 to
Section 24. First, Equinor reads the pooling order for the Overlapping Spacing
Unit to require allocation of production from the section line well to Section 13.
Next, Equinor contends N.D.C.C. § 38-08-08(1) requires production from any
part of Section 13 to be treated as production from every part of Section 13 “for
all purposes.” Thus, under Equinor’s interpretation, “production from the
[section line] well is no longer just production from a single well, but rather
production from wells located on each and every tract in Section 13.” Last,
Equinor argues production from Section 13 must be allocated to Section 24
pursuant to the pooling order for the Underlying Spacing Unit. Equinor claims
this sequential reading requires production in Section 13 from the section line
well to be allocated to Section 24.

[¶8] The Commission filed an amicus brief claiming “the certified question at
issue pertains directly to the Commission’s authority to regulate the oil and
gas industry and the practices it has employed in the state to do so.” The
Commission agrees with the reading advanced by Equinor and claims
production must be allocated from Section 13 to Section 24. The Commission
claims the method advanced by Equinor prevents waste and protects the
correlative rights of all of the interest owners. The North Dakota Petroleum
Council also filed a brief in support of Equinor. The Petroleum Council claims
the reading advanced by the Domineks would create a “fundamental shift” in


                                        6
how production is allocated in North Dakota, which would result in widespread
litigation and delayed production on federal and Indian lands.

[¶9] Continental Resources filed an amicus brief noting it is the largest oil
and gas producer in North Dakota. Continental agrees with the method
advanced by the Domineks. However, Continental claims this Court should not
answer the certified questions for various reasons. Continental claims this is
an administrative matter that should be decided by the Commission.
Continental also argues this is a political question that is appropriate for the
legislature to decide. Owners of mineral interests in tracts with wells operated
by Continental also filed an amicus brief. Their interests are similarly situated
to those in Section 24. They claim their interests “will be confiscated, diluted,
and drained without receiving any payment” if the Court agrees with the
Domineks.

                                        A

[¶10] We agree to answer the first question. The question is limited to whether
language from N.D.C.C. § 38-08-08(1) requires allocation of production from
Section 13 to Section 24. An affirmative answer would be determinative of the
federal case. However, as we explain below, the answer to the question is “no.”

[¶11] The meaning of a statute is a legal question. Krueger v. N.D. Dep’t
Transp., 2018 ND 108, ¶ 14, 910 N.W.2d 850. “The primary objective in
interpreting statutes is to determine legislative intent, and that intent initially
must be sought from the language of the statute.” Mosser, 2017 ND 169, ¶ 13.
“When the wording of a statute is clear and free of all ambiguity, the letter of
it is not to be disregarded under the pretext of pursuing its spirit.” N.D.C.C. §
1-02-05. If the meaning of a statute is ambiguous or doubtful, a court may
consider extrinsic aids to determine the legislative intent. N.D.C.C. § 1-02-39.
“‘A statute is ambiguous if it is susceptible to differing but rational meanings.’”
Mosser, at ¶ 13 (quoting W. Gas Res., Inc. v. Heitkamp, 489 N.W.2d 869, 872
(N.D. 1992)).

[¶12] The federal court asks us to interpret the following language from
N.D.C.C. § 38-08-08(1):


                                        7
      Operations incident to the drilling of a well upon any portion of a
      spacing unit covered by a pooling order must be deemed, for all
      purposes, the conduct of such operations upon each separately
      owned tract in the drilling unit by the several owners thereof. That
      portion of the production allocated to each tract included in a
      spacing unit covered by a pooling order must, when produced, be
      deemed for all purposes to have been produced from such tract by
      a well drilled thereon.

The question before us is: “Does the relevant portion of Section 38-08-08(1) of
the North Dakota Century Code require the allocation of production from
Section 13 of the Overlapping Spacing Unit to Section 24 of the Underlying
Spacing Unit?”

[¶13] The Domineks note the statute refers to “operations” within a “spacing
unit,” and they argue operation of the section line well is exclusive to the
Overlapping Spacing Unit. Under the Domineks’ reading, the section line well
is not within the Underlying Spacing Unit, and therefore the underlying unit
should not share in the production. On the other hand, Equinor claims the
statute requires allocation of production from Section 13 to Section 24 by
reading the statute alongside a “logical and ordered application of the
Commission’s orders.” Equinor argues the significance of the statute is that it
requires production from the section line well to be allocated to every tract in
Section 13 “for all purposes.” Equinor contends this language, taken together
with language from the Underlying Spacing Unit pooling order, requires
allocation to Section 24.

[¶14] Section 38-08-08(1), N.D.C.C., does not speak in terms of multiple,
overlapping spacing units or provide explicit rules for allocation of production
among more than one unit. None of the parties, nor the Commission, contend
the statute, on its own, requires allocation of production across overlapping
spacing units. Equinor’s interpretation goes beyond the statute and relies on
language from pooling orders to reach its desired result. But the federal court
has not asked us to determine whether the statute, read together with other
documents, requires the allocation method advanced by Equinor. The court’s
question is specific and limited to whether the relevant language requires


                                       8
allocation of production from the Overlapping Spacing Unit to the Underlying
Spacing Unit. We read nothing in the statute to require this type of allocation.
Nor do we see any language to create an ambiguity as to whether or not the
legislature intended such allocation. The statute simply does not contemplate
the issue. We therefore answer the first question “no.” Section 38-08-08(1),
N.D.C.C., does not require allocation of production from Section 13 to Section
24.

                                        B

[¶15] The remaining questions ask us to determine whether or not language
from the Commission’s pooling orders requires or prohibits allocation of
production from Section 13 to Section 24. These questions are based on an
assumption that the Commission has jurisdiction to direct how production is
allocated among mineral interest owners. Under N.D.C.C. § 38-08-04, “[t]he
commission has continuing jurisdiction and authority over all persons and
property, public and private, necessary to enforce the provisions of this chapter.
The commission has authority, and it is its duty, to make such investigations
as it deems proper to determine whether waste exists or is imminent or
whether other facts exist which justify action by the commission.” Section 38-
08-07(1) authorizes the Commission to set spacing units for a pool. A “pool” is
“an underground reservoir containing a common accumulation of oil or gas or
both; each zone of a structure which is completely separated from any other
zone in the same structure is a pool.” N.D.C.C. § 38-08-02(13). The Commission
may modify a spacing unit for a pool “[w]hen found necessary for the
prevention of waste, or to avoid the drilling of unnecessary wells, or to protect
correlative rights.” N.D.C.C. § 38-08-07(4).

[¶16] The Domineks assert this is a private dispute beyond the Commission’s
authority. They claim the Commission’s authority to create spacing units and
pool mineral interests is “rooted in the State’s mandate to avoid waste and
protect correlative rights.” They argue allocating production from one spacing
unit to another is “outside” the Commission’s authority because it damages
rather than protects correlative rights. Equinor disagrees. Equinor asserts its
allocation method in fact protects correlative rights. Equinor claims the


                                        9
Commission has the power to create spacing units and a mandate to protect
correlative rights. Equinor therefore argues the dispute is within the
Commission’s jurisdiction and the Domineks failed to exhaust their
administrative remedies.

[¶17] The parties have brought the jurisdictional issue to the forefront of the
case, but the federal court has not asked us to decide whether the Commission
has jurisdiction or whether the Domineks failed to exhaust administrative
remedies. See Cont’l Res, Inc. v. Counce Energy BC #1, LLC, 2018 ND 10, ¶¶
8-9, 905 N.W.2d 768 (holding the Commission had jurisdiction to resolve
dispute concerning drilling costs for pooled interests and the parties failed to
exhaust their administrative remedies). Questions concerning correlative
rights and the Commission’s jurisdiction entail factual considerations. See Blue
Appaloosa, Inc. v. N.D. Indus. Comm’n, 2022 ND 119, ¶ 7, 975 N.W.2d 578
(evidence supported the Commission’s findings underlying its exercise of
jurisdiction over the construction of a treating plant); Hystad v. Indus.
Comm’n, 389 N.W.2d 590, 596 (N.D. 1986) (determining the extent of
correlative rights requires “highly technical geological and economic
information”); Amoco Prod. Co. v. N.D. Indus. Comm’n, 307 N.W.2d 839, 848
(N.D. 1981) (the Commission “may accept evidence it deems credible and reject
evidence it deems incredible” when determining issues concerning correlative
rights and the creation of spacing units). Here, the record is void of any findings
concerning the extent of the parties’ correlative rights or the Commission’s
jurisdiction. An undeveloped record exposes this Court “to the danger of
improvidently deciding issues and of not sufficiently contemplating
ramifications of the opinion.” Blasi, 2021 ND 86, ¶ 27 (Nelson, S.J., dissenting)
(quoting Bornsen, 2011 ND 183, ¶ 26). For these reasons, we decline to answer
the remaining questions.

                                       III

[¶18] Our answer to the first question is “no.” We decline to answer questions
two through five.




                                        10
[¶19] Jon J. Jensen, C.J.
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte
      James Hill, D.J.

[¶20] The Honorable James Hill, D.J., sitting in place of VandeWalle, J.,
disqualified.




                                   11